710 S.E.2d 216 (2011)
LAND, et al
v.
LAND, et al.
No. 62P10-2.
Supreme Court of North Carolina.
June 29, 2011.
James G. Exum, Jr., Greensboro, for Cleo Edward Land, Jr., et al.
Jennifer T. Harrod, Greensboro, for Cleo Edward Land, Sr., et al.
Edwin R. Gatton, Greensboro, for Cleo Edward Land, Jr., et al.
The following order has been entered on the motion filed on the 10th of June 2011 by Defendants for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 29th of June 2011."